DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed October 1, 2021 has been fully considered and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2,744,707) in view of Ganski (US D691,874 S); Walters et al. (US Des. 395,815); and Timbrell (US 2015/0122538 A1).
Regarding claim 1; Peterson discloses a mid-span consolidator (see Figures 1-9) for consolidating a plurality of aerial cables (plurality of cables 19; see Figures 8 and 9), the mid-span consolidator comprising: 
an outer helical cover (10) surrounding the plurality of cables (19) and extending between a first end and a second end (see Figure 5, helical cover 10 includes a first end and a second end located between aerial supports 16 of an aerial cable 18), the outer helical cover (10) comprising a first end portion (end portion 12; see Figures 2, 4, and 5) which includes the first end (12), a second end portion (end portion 12; see Figures 2, 4, and 5) which includes the second end (12), and a middle portion between the first end portion and the second end portion (see Figures 2 and 5), and wherein a width of the middle portion is greater than a width of the first end portion and the second end portion (see Figure 4, wherein end portions 12 are formed such that a width of the coil of cover 10 decreases at the end portion), wherein the width of the first end portion and the second end portion is configured to surround the plurality of aerial cables (19).  

    PNG
    media_image1.png
    649
    512
    media_image1.png
    Greyscale

Peterson does not disclose:
an inner bushing, the inner bushing extending along a longitudinal axis between a first end and a second end and defining a length, the inner bushing further defining a plurality of slots, each of the plurality of slots extending between the first end and the second end and configured to accept one of the plurality of cables; or 
the outer helical cover surrounding the inner bushing, wherein a width of the middle portion is greater than a width of the first end portion and the second end portion, and wherein the width of the middle portion is configured to surround an inner bushing and the plurality of aerial cables there-within.
Ganski (US D691,874 S) discloses a line consolidation unit spacer (see the title and Figure 1, annotated below) comprising an inner bushing, the inner bushing extending along a longitudinal axis between a first end and a second end and defining a length, the inner bushing further defining a plurality of slots, each of the plurality of slots extending between the first end and the second end and configured to accept one of a plurality of cables (lines) for consolidation.

    PNG
    media_image2.png
    549
    649
    media_image2.png
    Greyscale

Walters et al. (US Des. 395,815) discloses a spacer for optical fiber cables (see Figures 1 and 2, annotated below, and the title) comprising an inner bushing, the inner bushing extending along a longitudinal axis between a first end and a second end and defining a length, the inner bushing further defining a plurality of slots, each of the plurality of slots extending between the first end and the second end and configured to accept one of a plurality of cables (optical fiber cables) for consolidation.

    PNG
    media_image3.png
    510
    600
    media_image3.png
    Greyscale

Timbrell (US 2015/0122538 A1) discloses supporting a helical supporting apparatus for conductors (see Figure 5, reproduced below).  The helical support includes a first end (1), a second end (3), and a middle portion (2) wherein a width of the middle portion is greater than a width of the first end portion and the second end portion.  Thus, this configuration of helical support for cables (conductors) is a known alternative configuration of a helical support in the art. 

    PNG
    media_image4.png
    225
    478
    media_image4.png
    Greyscale

Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide an inner bushing in the invention of Peterson, the inner bushing extending along a longitudinal axis between a first end and a second end and defining a length, the inner bushing further defining a plurality of slots, each of the plurality of slots extending between the first end and the second end and configured to accept one of a plurality of cables (plurality of cables 19) for consolidation and organization of the cables, such that the outer helical cover (10) secures the plurality of cables (19) within the slots of the inner bushing, for the purpose of providing a support structure including both the inner bushing and the helical cover that fixes the cables (19) relative to each other along a mid-span length to organize and secure the cables, and further to configure the outer helical cover such that a width of the middle portion is greater than a width of the first end portion and the second end portion to accommodate the added width of the inner bushing, and wherein the width of the middle portion is configured to surround an inner bushing and the plurality of aerial cables there-within to provide sufficient room for the purpose of accommodating and securely holding the inner bushing to organize and consolidate the cables, since helical supports having this alternative configuration are known in the art, since of ordinary skill in the art would have realized that a larger width in the middle section of the helical support would inherently be required to secure a bushing having a larger width that is provided to consolidate and organize the cables therein, and since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 9, 14, and 15; the disclosure of Peterson in combination with the teachings of Ganski; Walters et al.; and Timbrell teach all of the limitations discussed above with respect to claim 1.  In addition, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a length of the outer cover that is greater than a length of the inner bushing for the purpose of providing an outer cover that secures a greater length of the cable mid-span to provide additional support and stress relief to the suspended cable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claims 2 and 10; Ganski and Walters et al. both disclose that the plurality of slots (slots; see the annotated Figures above) are equally spaced apart in an annular array (see Figure 1 of Ganski and Figures 1 and 2 of Walters et al.).
	Regarding claims 3 and 11; the plurality of slots (slots; see the annotated Figures above) comprise four slots (see Figure 1 of Ganski and Figures 1 and 2 of Walters et al.).
The translation term “comprising”, which is synonymous with “including”, “containing”, or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986)  In re Baxter, 656 F.2d 679, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).  Base claim 1 uses the transition term “comprising” in the preamble of the claim, thus leaving the claim open for additional, unrecited elements, including additional slots.
Regarding claims 4, 5, 12, and 13; Ganski and Walters et al., which are design patents relied upon to teach an inner bushing (see Figure 1 of Ganski and Figures 1 and 2 of Walters et al.), do not specify that the inner bushing is formed from an elastomer or a synthetic rubber.  However, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the inner bushing from any known, readily available material, including elastomer or synthetic rubber, for the purpose of providing a bushing that is flexible to allow for easy insertion of the optical cables into the slots, and that cushions the cables to prevent damage to the cables, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
Regarding claims 6 and 16; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to make the length of the middle portion of the outer helical cover (10) greater than or equal to a length of the inner bushing (inner bushing taught by Ganski or Walters et al.; see the rejection of claim 1 above) for the purpose of providing a helical cover that secures a greater length of the cable mid-span or at least the length of cable supported by an inner bushing mid-span, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claims 7 and 17; Peterson disclose that a length of the middle portion of the helical cover (10) is greater than a length of the first end portion (12) and the second end portion (12; see Figures 1-9).  
Regarding claims 8 and 18; Peterson does not specifically disclose that the outer helical cover (10) is formed from polyvinyl chloride, however, before the effective filing date of the present invention, one of or ordinary skill in the art would have found it obvious to form the helical cover (10) from any known material, including polyvinyl chloride, for the purpose of forming the cover from a material that will not corrode in the outside environment, that is flexible enough for easy installation, and that will not damage the optical fibers held in place by the helical cover (10), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive. 
Applicant has amended independent claims 1 and 9 to require that the width of the middle portion is configured to surround the inner bushing and the plurality of cables there-within, and wherein the width of the first end portion and the second end portion is configured to surround the plurality of cables.  Applicant asserts that Peterson, Ganski, and Walters fail to disclose the added feature.
Timbrell has been newly cited to show that helical supports having a larger width in the middle section (2; see Figure 5 of Timbrell) and a smaller width on outer sections (1 and 3) are known in prior art.  Ganski and Walters both teach bushings that consolidate and organize multiple cables.  One of ordinary skill in the art, given the teachings of Peterson, Ganski, Walters, and Timbrell, would have found it obvious to provide a bushing to consolidate and organize a plurality of cables and a helical cover to support the cables and bushing, and would have recognized that in order to securely hold the bushing, which necessarily has a larger width than the cables located therein, the helical cover would also need to have a larger width to hold the bushing holding the cables, and would have arrived at the claimed structure.  Thus, the teachings of the prior art suggest the claimed structure as applied above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874